Citation Nr: 0631038	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus, type II.  

2.  Entitlement to an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent from January 21, 2006, for peripheral neuropathy, 
right lower extremity.

4.  Entitlement to an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent from January 21, 2006, for peripheral neuropathy, 
left lower extremity.

6.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

7.  Entitlement to an initial compensable evaluation for 
nonproliferative diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating actions of the Los 
Angeles, California Regional Office (RO), which granted 
service connection for diabetes mellitus, originally 
evaluated as 10 percent disabling but later increased to 40 
percent disabling, granted service connection for erectile 
dysfunction and diabetic retinopathy associated with diabetes 
mellitus, type II, each evaluated as noncompensable, and 
granted service connection for peripheral neuropathy of the 
right and left lower extremities, evaluated as noncompensable 
from April 14, 2003 to January 20, 2006 and 10 percent 
disabling from January 21, 2006.  The veteran perfected a 
timely appeal of these decisions to the Board.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for his service-connected disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In his May 2004 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local regional office.  The RO scheduled the hearing for June 
2006.  The veteran failed to appear for the hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin and a 
restricted diet; the veteran's condition, however, does not 
require regulation of activities and is not productive of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

2.  For the period from April 14, 2003 to January 20, 2006, 
the veteran's peripheral neuropathy of the right and left 
lower extremities was not manifested by incomplete paralysis 
of the sciatic nerve that was mild in severity.

3.  For the period from January 21, 2006, the veteran's 
peripheral neuropathy of the right and left lower extremities 
is not manifested by incomplete paralysis of the sciatic 
nerve that is moderate in severity.

4.  The veteran's erectile dysfunction is manifested by 
impotence, but no penis deformity; the veteran is in receipt 
of special monthly compensation under 38 C.F.R. § 3.350 on 
account of loss of use of a creative organ.

5.  The veteran's diabetic retinopathy is not manifested by 
corrected central visual acuity of 20/40 in one eye and 20/50 
in the other eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for diabetes mellitus type II have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2005).

2.  The criteria for an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, right lower extremity, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent from January 21, 2006, for peripheral 
neuropathy, right lower extremity, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2005).

4.  The criteria for an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, left lower extremity, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2005).

5.  The criteria for an initial disability rating in excess 
of 10 percent from January 21, 2006, for peripheral 
neuropathy, left lower extremity, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2005).

6.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code 7522 (2005).

7.  The criteria for an initial compensable disability rating 
for nonproliferative diabetic retinopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6099-6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in September 
2001 and March 2003, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his original claim of service connection, as well 
as for his claim for an increased rating.  And the veteran 
was generally invited to send information or evidence to VA 
that may support his claim.  In addition, the veteran was 
advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims, and 
was also informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is therefore required with respect to 
the veteran's claims for higher initial disability ratings 
for his service-connected conditions; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service private and VA medical records, VA examinations 
in connection with his claims, and statements submitted by 
the veteran and his representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

A.	Entitlement to an initial evaluation in excess of 40 
percent
for diabetes mellitus, type II.

In this case, the veteran's diabetes mellitus is currently 
evaluated as 40 percent disabling under Diagnostic Code 7913.  
Under Diagnostic Code 7913, a 40 percent evaluation requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The medical evidence in this case consists of private and VA 
treatment records and VA examinations.  The veteran's 
treatment records indicate that he has been prescribed 
insulin and oral Glucotrol and Glucophage which he takes 
daily (morning and evening) for his condition.  

In April 2003, the veteran was afforded a VA examination in 
connection with his claim.  The veteran was noted to be on 
insulin, which he takes morning and evening.  The examiner 
noted the veteran's history of diabetes and the veteran 
reported no restriction on activities due to his condition.  
The veteran described symptoms of erectile dysfunction and 
was also noted to have hypertension related to his diabetes.  
The veteran also described back and right leg pain.  Upon 
examination, the veteran was noted to have no sensory, motor 
or vibratory deficits in the feet, and the eye examination 
revealed no retinal hemorrhages or AV nicking.  The veteran's 
foot examination was normal.  The veteran was diagnosed with 
diabetes mellitus, type II with autonomic peripheral 
neuropathy and erectile dysfunction.  

The veteran was again examined in connection with his claim 
in January 2006.  The examiner indicated that the veteran did 
not have a history of diabetic ketoacidosis or hypoglycemia, 
and that he visits the doctor four times per year for his 
diabetes.  The veteran reported tingling and numbness in his 
feet and stated that he urinates approximately seven times 
during the day and three times at night.  The veteran was 
noted to take Glucophage one time each day, Actose one time 
each day, and insulin injections twice a day.  The veteran 
stated that his diabetes did not affect his eyes, skin, 
heart, arteries, or kidneys, and has not resulted in any time 
off from work.  The veteran did note that his condition has 
resulted in erectile dysfunction that began approximately 
five years ago.  Upon examination, the veteran's eyes were 
indicted to be normal, and the examination did not indicate 
any problems with the veteran's skin, lung, heart, abdomen or 
extremities.  A neurological examination revealed findings of 
neuralgia and sensory dysfunction with findings of decreased 
sensation over the lateral one-third aspect of the dorsum of 
bilateral feet.  An examination of the upper and lower 
extremities were indicated to be within normal limits, with 
the exception of abnormal sensory findings in the lower 
extremities of decreased sensation over S1 dermatomes 
bilaterally.  The veteran was diagnosed with diabetes 
mellitus, erectile dysfunction secondary to diabetes 
mellitus, and bilateral peripheral neuropathy secondary to 
diabetes mellitus.

In light of the foregoing, the Board concludes that an 
initial evaluation in excess of 40 percent is not warranted.  
The medical evidence shows that the veteran's diabetes 
mellitus requires insulin and a restricted diet.  There is no 
evidence, however, that the veteran's condition requires 
regulation of activities or is productive of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Therefore, an evaluation in excess of 
40 percent under Diagnostic Code 7913 for the veteran's 
diabetes mellitus is not warranted.

In this regard, the Board notes that compensable 
complications from diabetes mellitus are evaluated 
separately.  In this case, the veteran has been service-
connected for hypertension, peripheral neuropathy of the 
lower extremities, erectile dysfunction and diabetic 
retinopathy.  Because these associated conditions are 
separately compensable, they have not been considered part of 
the diabetic process for purposes of the Board's analysis 
under Diagnostic Code 7913.

B.  Entitlement to an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, right and left lower extremities.

Here, the veteran's right and left lower peripheral 
neuropathy is evaluated as noncompensable from April 14, 2003 
to January 20, 2006 under Diagnostic Code 8599-8520.  Under 
Diagnostic Code 8520, incomplete paralysis of the sciatic 
nerve will be evaluated as 10 percent disabling if found to 
be mild, 20 percent disabling if found to be moderate, 40 
percent disabling if found to be moderately severe, and 60 
percent disabling if found to be severe with marked muscular 
atrophy.  Complete paralysis with be evaluated as 80 percent 
disabling if the foot dangles and drops, with no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  

The medical evidence from April 14, 2003 to January 20, 2006, 
consists of private treatment records and a VA examination.  
The veteran's treatment records indicate that he has been 
prescribed insulin and oral Glucotrol and Glucophage which he 
takes daily (morning and evening) for his condition.  

In April 2003, the veteran was afforded a VA examination in 
connection with his claim.  The veteran was noted to be on 
insulin, which he takes morning and evening.  The examiner 
noted the veteran's history of diabetes and the veteran 
reported no restriction on activities due to his condition.  
The veteran described symptoms of erectile dysfunction and 
was also noted to have hypertension related to his diabetes.  
The veteran also described back and right leg pain.  Upon 
examination, the veteran was noted to have no sensory, motor 
or vibratory deficits in the feet, and the eye examination 
revealed no retinal hemorrhages or AV nicking.  The veteran's 
foot examination was normal.  The veteran was diagnosed with 
diabetes mellitus, type II with autonomic peripheral 
neuropathy and erectile dysfunction.  

Based on the foregoing, a compensable evaluation for 
peripheral neuropathy of the right and left lower extremities 
from April 14, 2003 to January 20, 2006 is not in order.  In 
order to warrant a higher evaluation under Diagnostic Code 
8520, the medical evidence must support a finding of 
incomplete paralysis of the sciatic nerve found to be at 
least mild in severity.  Here, the veteran's treatment 
records do not record symptoms of peripheral neuropathy.  In 
addition, while the April 2003 VA examiner diagnosed the 
veteran with autonomic peripheral neuropathy and the veteran 
was noted to have described back and right leg pain, upon 
examination, the veteran was noted to have no sensory, motor 
or vibratory deficits in the feet, and the veteran's foot 
examination was normal.  Essentially, the veteran exhibited 
no recorded symptoms of peripheral neuropathy during this 
period.  

Based on the foregoing, a compensable evaluation for the 
veteran's peripheral neuropathy of the right and left lower 
extremities, from April 14, 2003 to January 20, 2006, is not 
warranted.

C.	 Entitlement to an initial evaluation in excess of 10 
percent from January 21, 2006, for peripheral 
neuropathy, right and left  lower extremities.

Here, the veteran's right and left lower peripheral 
neuropathy is evaluated as 10 percent disabling from January 
21, 2006 under Diagnostic Code 8599-8520.  As noted above, 
under Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve will be evaluated as 10 percent disabling if 
found to be mild, 20 percent disabling if found to be 
moderate, 40 percent disabling if found to be moderately 
severe, and 60 percent disabling if found to be severe with 
marked muscular atrophy.  Complete paralysis with be 
evaluated as 80 percent disabling if the foot dangles and 
drops, with no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  

The medical evidence from January 21, 2006 consists primarily 
of a VA examination conducted in January 2006.  The examiner 
indicated that the veteran did not have a history of diabetic 
ketoacidosis or hypoglycemia, and that he visits the doctor 
four times per year for his diabetes.  The veteran reported 
tingling and numbness in his feet and stated that he urinates 
approximately seven times during the day and tree times at 
night.  The veteran was noted to take Glucophage one time 
each day, Actose one time each day, and insulin injections 
twice a day.  The veteran stated that his diabetes did not 
affect his eyes, skin, heart, arteries, or kidneys, and has 
not resulted in any time off from work.  The veteran did note 
that his condition has resulted in erectile dysfunction that 
began approximately five years ago.  Upon examination, the 
veteran's eyes were indicted to be normal, and the 
examination did not indicate any problems with the veteran's 
skin, lung, heart, abdomen or extremities.  A neurological 
examination revealed findings of neuralgia and sensory 
dysfunction with findings of decreased sensation over the 
lateral one-third aspect of the dorsum of bilateral feet.  An 
examination of the upper and lower extremities were indicated 
to be within normal limits, with the exception of abnormal 
sensory findings in the lower extremities of decreased 
sensation over S1 dermatomes bilaterally.  The veteran was 
diagnosed with diabetes mellitus, erectile dysfunction 
secondary to diabetes mellitus, and bilateral peripheral 
neuropathy secondary to diabetes mellitus.

Based on the foregoing, an evaluation in excess of 10 percent 
for peripheral neuropathy of the right and left lower 
extremities from January 21, 2006 is not in order.  In order 
to warrant a higher evaluation under Diagnostic Code 8520, 
the medical evidence must support a finding of incomplete 
paralysis of the sciatic nerve found to be at least moderate 
in severity.  Here, the January 2006 VA examination revealed 
findings of neuralgia and sensory dysfunction with findings 
of decreased sensation over the lateral one-third aspect of 
the dorsum of bilateral feet.  An examination of the upper 
and lower extremities were indicated to be within normal 
limits, with the exception of abnormal sensory findings in 
the lower extremities of decreased sensation over S1 
dermatomes bilaterally.  Wile these symptoms could be 
characterized as mild, they do not, and were not indicated to 
by the examiner, rise to the level of moderate disability. 

Based on the foregoing, a higher evaluation for the veteran's 
peripheral neuropathy of the right and left lower 
extremities, from January 21, 2006, is not warranted.

D.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

With respect to the veteran's erectile dysfunction, this 
conditions is currently evaluated as noncompensable under 
Diagnostic Code 7522.  Under this code, penis deformity with 
loss of erectile power is evaluated as 20 percent disabling.  
A note to this code indicates that a review should be 
undertaken for entitlement to special monthly compensation 
under 38 C.F.R. § 3.350.

In this case, the medical evidence indicates that the veteran 
has been diagnosed with erectile dysfunction secondary to his 
diabetes mellitus and that he takes oral medication to assist 
with an erection.  In an April 2003 VA examination, the 
veteran stated that approximately 12 months prior to the 
examination, he noticed a significant decrease in the 
firmness of his penis and that he was therefore unable to 
fully insert into his wife's vagina.  The veteran was 
prescribed Viagra, which he indicated seemed to be helping.  
Otherwise, the veteran denied urinary incontinence, 
impotence, or urinary tract infections. 

In January 2006, the veteran was again examined in connection 
with his condition. Here, the veteran stated that he suffers 
impotence beginning 5 years earlier.  He indicated that he 
could not achieve and maintain an erection and that vaginal 
penetration and ejaculation were not possible.  The veteran 
was indicated to receive oral medication that has helped him 
achieve and maintain an erection.  Upon examination, the 
veteran was noted to have a normal penis and an examination 
of the testicles revealed normal findings.  The veteran was 
diagnosed with erectile dysfunction and noted to suffer 
impotence as a result of his diabetes mellitus.  

Based on the foregoing, a compensable evaluation for erectile 
dysfunction under Diagnostic Code 7522 is not warranted.  
Here, the Board notes that, while the veteran was noted to 
suffer impotence, upon examination the veteran's penis was 
found to be without deformity.  The Board also notes that the 
veteran is in receipt of special monthly compensation under 
38 C.F.R. § 3.350 on account of loss of use of a creative 
organ.

E.  Entitlement to an initial compensable evaluation for 
nonproliferative diabetic retinopathy.

In this case, the veteran has been service connection for 
diabetic retinopathy, evaluated as noncompensable under 
Diagnostic Code 6099-6079.  Under Diagnostic Code 6079, 
impairment of central visual acuity will be evaluated as 
noncompensable where the vision in one eye is 20/40 and 
vision in the other eye is 20/40.  A 10 percent evaluation is 
warranted where vision in one eye is 20/40 and vision in the 
other eye is 20/50.  Here, the Board notes that 38 C.F.R. 
§ 4.75 provides that ratings on account of visual impairments 
considered for service connection are, when practicable, to 
be based only on examination by specialists.  Such 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

In this case, the veteran has been afforded two VA 
examinations in connection with his condition.  In April 
2003, the veteran's vision was found to be corrected 20/25 in 
both eyes.  In January 2006, the veteran was again examined 
and noted to have moderate nonproliferative diabetic 
retinopathy OU.  Keratoconus was not found to be present.  
The visual acuity examination revealed uncorrected far vision 
on the right of 20/80 and corrected vision of 20/30+.  
Uncorrected near vision on the right was 20/100.  Uncorrected 
far vision on the left was found to be 20/80 and corrected 
vision was 20/30+.  Uncorrected near vision on the left was 
20/100.  The veteran did not have diplopia and the visual 
field examination was within normal limits.

Based on the foregoing, a compensable evaluation for the 
veteran's diabetic retinopathy is not warranted.  Under 
Diagnostic Code 6079, in order to warrant a compensable 
evaluation, the veteran's corrected central visual acuity 
must at least 20/40 in one eye and 20/50 in the other eye.  
Here, the VA examinations of the veteran revealed corrected 
vision of 20/25 and 20/30+, respectively, in both eyes.  

F. Extraschedular Evaluation

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disabilities have 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since service connection was established.  In addition, there 
is no showing during this period that the veteran's 
disabilities have necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).








ORDER

1.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus, type II is denied.  

2.  Entitlement to an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, right lower extremity, is denied.

3.  Entitlement to an initial evaluation in excess of 10 
percent from January 21, 2006, for peripheral neuropathy, 
right lower extremity, is denied.

4.  Entitlement to an initial compensable evaluation from 
April 14, 2003 to January 20, 2006, for peripheral 
neuropathy, left lower extremity, is denied.

5.  Entitlement to an initial evaluation in excess of 10 
percent from January 21, 2006, for peripheral neuropathy, 
left lower extremity, is denied.

6.  Entitlement to an initial compensable evaluation for 
erectile dysfunction is denied.

7.  Entitlement to an initial compensable evaluation for 
nonproliferative diabetic retinopathy is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


